Case 1:18-Cv-08947 Document 3-1 Filed 09/29/18 Page 1 of 8

UN§TED STATES DISTRICT COURT
SOUTHERN DISTRICT OP NEW YORK

 

UNITEB S'I`ATES SECURITIES AND

EXCHANGE COMMISSION

Piaintif‘f,

Vs. No.
'I`ESLA, INC.,

Defendant.

 

CONSENT OF DEFENDANT TESLA, INC.

I. Dejfendant Tes§a, Inc. (“Def`endant” or “Company”) waives service or`a Summons
and the complaint in this action, enters a geoera! appearance and admits the Court’s jurisdiction
over Defendant in this action only and over the subject matter of this action

2. Wirhout admitting or denying the allegations of the complaint (exeept as provided
herein in paragraph 14 and except as to personal jurisdiction as to this matter oniy and subject
matter jurisdictionz which Defendant admits), Defendant; hereby eonsents to the entry of the fined
ludgment in the tenn attached hereto (the “Finai .Iudgment”) and incorporated by reference
herein which among other things:

{a) permanently restrains and enjoins Defendam from violation of Rule 1321~
35 of the Seeurities Exchange Act of 1934 (the “Exehange Act”) [1 7
C.FR. §240.1351-]5];

(b) orders Dei”`endan§ to pay a civil pena!ty in the amount of $20,0(}{),€300
under Section 21(d)(3) of the Exehange Act [15 U.S.C. § 7811(0’) (3)]; and

(c) requires Defendant to comply With the undertakings set forth in this
Consent and incorporated in the Fina_l }udgment.

3. Defendanf acknowledges that the civii penalty paid pursuan£ to £he Final

Case 1:18-cv-08947 Document 3-1 Filed 09/29/18 Page 2 of 8

judgment may be distributed pursuant to the F air Fund provisions of Section 308(a) of the
Sarbanes~{)xley Act of 2002, as amended Regardless of Whether any such Fair Fund
distribution is made the civil penalty shall be treated as a penalty paid to the government for all
purposes inclnding all tax purposesl To preserve the deterrent effect of the civil penalty_,
Dei`endant agrees that it shall not, after offset or reduction of any award of compensatory
damages in any Rclated investor Action based on Defendant’s payment of disgorgement in this
action, argue that it is entitled to, nor shall it further benefit by, offset or reduction of such
compensatory damages award by the amount ot`any part of Defendant’s payment ot`a civil
penalty in this action (“Penalty Ol`fset”). lt`the court in any Related lnvestor Action grants such
a Penalty foset, Det`endant agrees that it shall, within 30 days after entry of a final order
granting the Penalty Oft`set, notify the Comrnission’s counsel in this action and pay the amount
of the Penalty Ol`fset to the Unlted States Treasury or to a Fair Fund, as the Cornmission directs
Soch a payment shall not be deemed an additional civil penalty and shall not be deemed to
change the amount of the civil penalty imposed in this action For purposes of this paragraph a
“Related lnvestor Action” means a private damages action brought against Defendant by or on
behalf of one or more investors based on substantially the same facts as alleged in the Coxnplaint
in this action

4. Defendant agrees that it shall not seek or accept, directly or indirectly
reimbursement or indemnification from any source, including but not limited to payment made
pursuant to any insurance policy, Witlz regard to any civil penalty amounts that Det`endant pays
pursuant to the Final Judgrnent, regardless of Whetl)er such penalty amounts or any part thereof
are added to a distribution fund or otherwise used for the benefit of investors Defendant fortner
agrees that it shall not clatm, assert, or apply for a tax deduction or tax credit With regard to any
federal state or local tax for any penalty amounts that Defendant pays pursuant to the Final
judgment, regardless of`Whether such penalty amounts or any part thereof are added to a
distribution food or otherwise used for the benefit of investors

:). Within forty-five (45) days of the filing of this Consent, Defendant undertakes to

Case 1:18-cv-08947 Document 3-1 Filed 09/29/18 Page 3 of 8

appoint an independent Chainnan oi`the Cornpany’s Board ot`Directors (“Chairnian”) to replace

Elon l\/lusk, and agree not to reappoint Elon l\/lusi< to Chairman for a minimum of three years and

unless such reappointment is approved by a majority vote of shareholders at such time Upon

request by the Coxnpany, the Comrnission staff may grant in its sole discretion an extension to

the deadline set forth above

6. Within ninety (90) days of the filing of this Consent, Defendant undertakes to:

la)

(b)

(C)

add two independent directors to the Cornpany’s Board oi`Directors (one
of Which may be the independent Chainnan if that person is appointed
from outside the Cornpany, its afiiliates, and the affiliates of Elon Musk).
Upon request by the Cornpany, the Conunission staff rnay grant in its sole
discretion an extension to the deadline set forth above;

create a permanent committee (“Coinmittee”) of the Company’s Board ot`
Directors, consisting oi` independent directors only, overseeing the (i)
implementation of the terms of this Consent and incorporated Final
Judgment; (ii) controls and processes governing the Coinpany’s and its
senior executives’ disclosures and/or public statements that relate to the
Cornpany; and (iii) review and resolution oi` human resources issues or
issues raising conflicts of interest that involve any member ot executive
management The charter and composition of the Cornrnittee is subject to
review and approval by the staff ot`the Connnission;

employ or designate an experienced securities lawyer (“Securities
Counsel”) whose qualifications are not unacceptable to the staff and
maintain such counsel (or a successor Securities Cou,nsel) for so long as
the Cornpany remains a reporting company under the Securities Exchange
Act of 1934. The Securities Counsel will review communications made
through Twitter and other social media by the Coinpany’s senior otiicers

in a manner that eis consistent with the Company°s disclosure policy and

Case 1:18-cv-08947 Document 3-1 Filed 09/29/18 Page 4 of 8

(d)

tel

procedures including the procedures and controls referenced in subsection
(d) below, as Weil as advise the Company on securities issues, including
but not limited to, compliance With ali federal securities laws and
regulations;

implement mandatory procedures and controls to oversee all of Elon
Musk’s communications regarding the Company made in any t`ormat,
including but not limited to, posts on social media (e.g._. 'l`witter), the
Company’s website (e.g., the Company’s blog}, press releases, and
investor calls, and to pre-approve any such Written communications that
contain, or reasonably could contain, information material to the Compaoy
or its shareholders The definition o§, and the process to determine Which
of l§lon Musl<’s communications contain, or reasonably could contain,
information material to the Company or its shareholders shall be set forth
in the Company’s disclosure policies and procedures; and

certify, in Writing, compliance Witli the undertakings set forth above in
paragraphs 5 and 6. 'l`he certification shall identify the undertakings,
provide Written evidence of compliance in the form of a narrative and be
supported by exhibits sufficient to demonstrate compliance The
Commission staff may make reasonable requests for further evidence of
compliance and Defendani agrees to provide such evidence Within a
reasonable amount of time Defendant shall Submit the certification and
supporting material to Sieven Buchhola, Assislarit Regional Director, U.S.
Securities and Exchange Commission, 44 Montgornery Street, 28th Ploor,
San Prancisco, CA 94i04, With a copy to the Office of Cixiet` Counsel of
the Eni`orcement Division, 100 F Srreet NE, Washington, DC 20549, no
later than fourteen (l 4) days from the date of the completion of the

undertakings

Case 1:18-cv-08947 Document 3-1 Filed 09/29/18 Page 5 of 8

7. Defendant Waives the entry of findings of fact and conclusions of law pursuant to

Role 52 of the F ederal Rnles of Civi_l Procednre.

8. Defendant waives the right, if any, to a jury trial and to appeal from the entry of
the Final judgment
9. Defendant enters into this Consent voluntarily and represents that no threats

offers promises or inducements of any kind have been made by the Comniission or any
Inen'iber, officer, employee agenty or representative of the Cornniission to induce Defendant to
enter into this Consent.

iO. Defendant agrees that this Consent shall be incorporated into the Pinal judgment
Witli the same force and effect as if fully set forth therein

ll. Defendant Will not oppose the enforcement of the Final Judgrnent on the ground,
if any exists that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedore, and
hereby Waives any objection based thereon

12. Defendant Waives service of the Final ludginent and agrees that entry of the Final
judgment by the Conrt and filing With the Clerk of tire Court vvili constitute notice to Defendant
of its terms and conditions Delendant further agrees to provide counsel for the Cornmission,
Witltin thirty days after the Final judgment is filed Witli the Clerk ol` the Conrt, Witti an affidavit
or declaration stating that Defendant has received and read a copy of the Final judgment

l3. Consistent vvith 17 C.F.R. § 202.5(@, this Consent resolves only the claims
asserted against Defendant in this civil proceeding Defendant acknowledges that no promise or
representation has been made by the Cornrnission or any member, ol`ficer, employee agent, or
representative of tile Comrnission with regard to any criminal liability that may have arisen or
may arise from the facts underlying this action or immunity from any such criminal liability
Defendant Waives any claim of Double jeopardy based upon the settlement of this proceeding
including the imposition of any remedy or civil penalty herein Defendant further acknowledges
that tire Court’s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizationsy licensing boards, and

Case 1:18-cv-08947 Document 3-1 Filed 09/29/18 Page 6 of 8

other regulatory organizations Such collateral consequences include but are not limited toy a
statutory disqualification with respect to membership or participation in, or association With a
member ol, a self-regulatory organization This statutory disqualification has consequences that
are separate from any sanction imposed in an administrative proceeding ln addition in any
disciplinary proceeding before the Cornmission based on the entry of the injunction in this
action, Defendant understands that lt shall not be permitted to contest the factual allegations ol`
the complaint in this action.

14. Dei"endant understands and agrees to comply With the terms of l7 C.F.R. §

§

202.5(€}, which provides in part that it ls the Corntnission’s policy ‘not to permit a defendant or
respondent to consent to a judgment or order that imposes a sanction While denying the
allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is
equivalent to a denial unless the defendant or respondent states that it neither admits nor denies
the allegations.” As part ofDetendant’s agreement to comply with the terms oi` Scction 202,5(@),
Defendant: (i) Will not take any action or make or permit to be made any public statement
denying directly or indirectly any allegation in the complaint or creating the impression that the
complaint is Without factual basis; (ii) Will not make or permit to he made any public statement
to the effect that Defendant does not admit the allegations of the complaint or that this Consent
contains no admission of the allegations Without also stating that Defendant does not deny the
allegations; and (iii) upon the filing of this Consent, Detendant hereby Withdraws any papers
filed in this action to the extent that they deny any allegation in the complaint lt Detendant
breaches this agreement, the Cornrnission may petition the Court to vacate the Fi_na_l judgment
and restore this action to its active docket Nothing in this paragraph affects Dct`cndant’s: (i')
testimonial obligations; or (i_i) right to take legal or factual positions in litigation Or other legal
proceedings in which the Comrnission is not a party

l5. Defendant hereby Waives any rights under the eqial Access to justice Act, the
Srnall Business Regulatory Enforcernent Pairness Act ot` lQQG, or any other provision of law to

seek front the United States, or any agency, or any official of the United States acting in his or

Case 1:18-Cv-08947 Document 3-1 Filed 09/29/18 Page 7 of 8

her official eapacity, directly or indirectlyn reimbursement of attomey’s fees or other fees,
expenses or costs expended by Defendant to defend against this action For these purposes
Defendarlt agrees that Defendant is not the prevaiiing party in this action since the parties have
reached a good faith settlement

16. Defendant agrees that the Commissien may present the Firiai Judgment to the
Court for signature and entry Without further notice

17. Deferxciant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final judgment

<` ' .-
Dated: -/"€ ge m é).Q/d gm 2018 Tesia. In§.,/'/~

‘:”"

  

Tr)dd A. Maron
Gerierai Ceunsei
Tesla, Inc.

3560 Deer Creek Road
Palo Aito, CA 94304

` s c '.">3\ w ‘ (a` ': ` z 5 > ‘" /f;$~

On §§§G”?\béi/ 1}/{“ z , 2018, /Y'Qd d i\§"»€fi¥ iii/3 , a person known to me,
personally appeared before nie/a§rci_acknowiedged executingythe foreg ring Conserlt With full
authority te do so on behalf of \,?'§!&} iii/te » as it§§}/§€ftzl§'”f§“!\ ( ,§?v§ia‘§€§

§

§§,!:é::x\’ //:>§> ’\\:}
1z 3 ` , § ' y
§§mi;`i:§§ m w /w /»;;,<:ee

 
    

    
     

No\ary Pubiic ~ Ca|ifomia z

Aiame¢a chniy §
Commission # 2i69444 »
, m Comm. £x iles Oc\ 24. 2923

 

3

Approved as to form:

M%/@A

Bradie . B{)n/x/a"i/

C»a?iiii rciorx & Reindei LLP
iQQO K Street, N.W.

Suite 950

Washington, D-C. 20096

Attorney for Deiendarxt

Case 1:18-Cv-08947 Document 3-1 Filed 09/29/18 Page 8 of 8

CALIFORNIA }URAT

 

A notary pub¥ic or other efficer compieting this
certificate veri§es only the identity of the individua¥ Who
Signed the document to Which this certificate is
attached, and not the truthfuiness, accuracy or validity
of that document

 

 

 

STATE OF CALIFORNIA )
) ss.
COUNTY GF S/~\N MATEO )

Subscribed and Sworn to (or affirmed) before me on this 29th day of September 2018, by Todd
Maron, proved to me on the basis of satisfactory evidence to be the person($) Who appeared

before me.

WITNESS my hand and official seal
S¥EPHAN|E ROB¢N CASTRO VARGG

… z v ~ Notary Pub!ic ~ Ca|ifomia

 

§ f§ ', ’ : A§zmeda Coun¥y
"‘» §§'§ ’ Commission § 2469444
\ §§ ‘;’ , a comm Expsres oct 24. 2020
.` g § § ,
,i§~\ §~, `\§ <Sea))

 

§NOIQS§\;?Pub}ic;:§ \`“i
S~tzfl'!e of Cz\§ifj 1' a

